Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 13, 2016

                                     No. 04-15-00327-CV

                                        Erick LOPEZ,
                                          Appellant

                                               v.

                    Adam HURON D/B/A Adam's Mexican Food Products,
                                     Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18827
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Jason Pulliam, Justice


       The panel has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court